                                Case 19-11509-JTD                           Doc 278              Filed 10/22/19                  Page 1 of 9


                                                                      UNITED STATES BANKRUPTCY COURT
                                                                       FOR THE DISTRICT OF DELAWARE

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                          Case No:                                   19-11509
                                                                                                                                 Reporting Period:                       09/02 - 09/30

                                                                            Monthly Operating Report
                                                    File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case.

                                                                                                             Document                   Explanation           Affidavit / Supplement
REQUIRED DOCUMENTS                                                                Form No.
                                                                                                             Attached                    Attached                    Attached

Schedule of Cash Receipts and Disbursements                                       MOR-1                           Y
   Bank Reconciliation (or copies of debtor's bank reconciliations)              MOR-1/1a                         Y                                                      Y
   Schedule of Professional Fees Paid                                            MOR-1b                           Y
   Copies of bank statements
   Cash disbursements journals
Statement of Operations                                                           MOR-2                           Y
Balance Sheet                                                                     MOR-3a                          Y
Status of Post petition Taxes                                                     MOR-4                           Y                                                      Y
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Post petition Debts                                              MOR-4                          Y                                                      Y
  Listing of aged accounts payable                                                 MOR-4                          Y
Accounts Receivable Reconciliation and Aging                                       MOR-5                          Y
Debtor Questionnaire                                                               MOR-5                          Y


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.




Signature of Debtor                                                                                  Date




Signature of Joint Debtor                                                                            Date


                                                                                                       10/21/2019
Signature of Authorized Individual*                                                                  Date

          David Bagley, Chief Restructuring Officer
Printed Name of Authorized Individual                                                                Date

* Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is
a limited liability company.

Notes:
The information contained herein is provided as required by the Office of the US Trustee. This Monthly Operating Report ("MOR") has been prepared based on the information
available to the Debtors as of the ending date in the reporting period shown above, and such information may be incomplete in certain respects. All information contained
herein is unaudited and subject to future adjustments which could be material. Nothing contained in this MOR shall constitute a waiver of any of the Debtor's rights or an
admission with respect to it's Chapter 11 proceedings. The Debtors reserve all rights to amend, modify or supplement this MOR.
                              Case 19-11509-JTD                          Doc 278              Filed 10/22/19               Page 2 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                 Form No:                             MOR-1
                                                                                                                        Case No:                          19-11509
                                                                                                                        Reporting Period:              09/02 - 09/30


                                                  Schedule of Cash Receipts and Disbursements (Reporting Period)

                                              RUI Holding                                      Restaurants Unlimited    Restaurants Unlimited
Entity Name                                                                RU Corp.                                                               Consolidated
                                                Corp.                                                  Inc.                  Texas Inc.
Case No.                                        19-11509                   19-11510                  19-11511                  19-11512

Bank Cash Balance (09/02/19)                                      -                       -                1,461,651                          -          1,461,651

Total Receipts                                                    -                       -               53,988,524                          -         53,988,524

Total Disbursements                                               -                       -              (47,384,083)                         -         (47,384,083)

Bank Cash Balance (09/29/19)                                      -                       -                8,066,092                          -          8,066,092

Cash in Stores                                                    -                       -                  317,749                          -             317,749
Catering Deposits                                                 -                       -                   58,553                          -              58,553
Deposits in Transit                                               -                       -                2,161,396                          -           2,161,396
Outstanding PR / AP Checks                                        -                       -               (5,339,917)                         -          (5,339,917)
Book Cash Balance (08/25/19)                                      -                       -                5,263,873                          -           5,263,873


Cash Flow Detail

Operating Receipts                                                                                        51,588,524                                    51,588,524
DIP Draw                                                                                                   2,400,000                                     2,400,000
Total Cash Receipts                                               -                       -               53,988,524                          -         53,988,524

Payroll                                                           -                       -               (5,067,127)                         -          (5,067,127)
PR Tax / Employee Benefits / Other                                -                       -               (2,461,778)                         -          (2,461,778)
Fintech/Liquor Check Payments                                     -                       -                 (754,837)                         -            (754,837)
Other Payments                                                    -                       -              (35,339,836)                         -         (35,339,836)
Rent                                                              -                       -                 (482,027)                         -            (482,027)
Property Taxes                                                    -                       -                 (103,830)                         -            (103,830)
Sales Tax                                                         -                       -                 (818,663)                         -            (818,663)
Other Expenses / Fees                                             -                       -                 (372,426)                         -            (372,426)
CapEx                                                             -                       -                  (73,595)                         -             (73,595)
KEIP / KERP                                                       -                       -                        -                          -                   -
Utility Deposits                                                  -                       -                        -                          -                   -
503(b)(9) Claims                                                  -                       -                 (587,371)                         -            (587,371)
PACA / PASA Claims                                                -                       -                 (188,704)                         -            (188,704)
Visa Settlement                                                   -                       -                        -                          -                   -
Other                                                             -                       -                        -                          -                   -
Professional Fees                                                 -                       -               (1,133,890)                         -          (1,133,890)
Other Fees                                                        -                       -                        -                          -                   -
Total Disbursements                                               -                       -              (47,384,083)                         -         (47,384,083)

Net Cash Flow                                                     -                       -                6,604,441                          -          6,604,441

                                                          Disbursements for Calculating US Trustee Quarterly Fees

Total Disbursements                                                                                                                                     47,384,083
Less: Transfers to Debtor in Possession Accounts                                                                                                                 -
Plus: Estate Disbursements made by outside source (i.e. from an escrow account)                                                                                  -
Total Disbursement for calculating US Trustee Quarterly Fees                                                                                            47,384,083

Note:
- Bank balance is as of 09/30, which reflects the transfer of funds from the sale of the assets which occurred at 12:01am on 09/30.
- Book balance is as of the WE 09/29 (when books are closed) and therefore the bank to book cash balance is meant to serve only as a proxy.
                              Case 19-11509-JTD                          Doc 278              Filed 10/22/19               Page 3 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                 Form No:                               MOR-1
                                                                                                                        Case No:                             19-11509
                                                                                                                        Reporting Period:             07/07 - 09/30/19


                                                     Schedule of Cash Receipts and Disbursements (Cumulative)

                                              RUI Holding                                      Restaurants Unlimited    Restaurants Unlimited
Entity Name                                                                RU Corp.                                                                Consolidated
                                                Corp.                                                  Inc.                  Texas Inc.
Case No.                                        19-11509                   19-11510                  19-11511                  19-11512

Bank Cash Balance (07/07/19)                                      -                       -                  121,479                    103,930              225,409

Total Receipts                                                    -                       -               89,095,571                          -           89,095,571

Total Disbursements                                               -                       -              (81,150,957)                  (103,930)         (81,254,888)

Bank Cash Balance (09/29/19)                                      -                       -                8,066,092                          -            8,066,092




Cash Flow Detail

Operating Receipts                                                                                        81,945,571                                      81,945,571
DIP Draw                                                                                                   7,150,000                                       7,150,000
Total Cash Receipts                                               -                       -               89,095,571                          -           89,095,571

Payroll                                                           -                       -              (15,409,248)                         -          (15,409,248)
PR Tax / Employee Benefits / Other                                -                       -               (7,543,200)                         -           (7,543,200)
Fintech/Liquor Check Payments                                     -                       -               (2,334,818)                         -           (2,334,818)
Other Payments                                                    -                       -              (44,052,145)                  (103,930)         (44,156,075)
Rent                                                              -                       -               (2,708,677)                         -           (2,708,677)
Property Taxes                                                    -                       -                 (325,623)                         -             (325,623)
Sales Tax                                                         -                       -               (2,424,371)                         -           (2,424,371)
Other Expenses / Fees                                             -                       -                 (869,814)                         -             (869,814)
CapEx                                                             -                       -                 (265,776)                         -             (265,776)
KEIP / KERP                                                       -                       -                        -                          -                    -
Utility Deposits                                                  -                       -                 (181,600)                         -             (181,600)
503(b)(9) Claims                                                  -                       -               (1,654,532)                         -           (1,654,532)
PACA / PASA Claims                                                -                       -                 (591,540)                         -             (591,540)
Visa Settlement                                                   -                       -                                                   -                    -
Other                                                             -                       -                                                   -                    -
Professional Fees                                                 -                       -               (2,789,613)                         -           (2,789,613)
Other Fees                                                        -                       -                        -                          -                    -
Total Disbursements                                               -                       -              (81,150,957)                  (103,930)         (81,254,888)

Net Cash Flow                                                     -                       -                7,944,613                   (103,930)           7,840,683

                                                          Disbursements for Calculating US Trustee Quarterly Fees

Total Disbursements                                                                                                                                       81,254,888
Less: Transfers to Debtor in Possession Accounts                                                                                                             (74,391)
Plus: Estate Disbursements made by outside source (i.e. from an escrow account)                                                                                    -
Total Disbursement for calculating US Trustee Quarterly Fees                                                                                              81,180,497
                               Case 19-11509-JTD                          Doc 278               Filed 10/22/19                 Page 4 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                            Form No:                                MOR-1a
                                                                                                                                   Case No:                               19-11509
                                                                                                                                   Reporting Period:                   09/02 - 09/30


                                                                               Bank Reconciliation

The above-captioned debtors (the "debtors") hereby submit this attestation regarding the bank account reconciliation in lieu of providing copies of bank statements.

The debtor's standard practice is to ensure that each bank account is reconciled to bank statements at the close of the reporting period end. I attest that each of the
debtor's bank accounts is reconciled to bank statements in accordance with their practices.



                                                                                          10/21/2019
Signature of Authorized Individual                                                      Date


   David Bagley                                                                         Chief Restructuring Officer
Printed Name of Authorized Individual                                                   Title


Account Name                                                     Debtor                  Account # (last 4 Digits)   Bank Name        Balance (09/01)          Balance (09/30)
Control Concentration                                Restaurants Unlimited Inc.                              3468    Wells Fargo              1,461,651                8,066,092
Deposit Concentration                                Restaurants Unlimited Inc.                              3476    Wells Fargo                       -                       -
#3 Scott's                                           Restaurants Unlimited Inc.                              1704    Wells Fargo                       -                       -
#5 Clinkerdagger                                     Restaurants Unlimited Inc.                              1712    Wells Fargo                       -                       -
#10 Simon & Seafort's                                Restaurants Unlimited Inc.                              1720    Wells Fargo                       -                       -
#12 Horatio's                                        Restaurants Unlimited Inc.                              1738    Wells Fargo                       -                       -
#14 Maggie Bluff's                                   Restaurants Unlimited Inc.                              1746    Wells Fargo                       -                       -
#16 Stanley & Seafort's                              Restaurants Unlimited Inc.                              1753    Wells Fargo                       -                       -
#18 Cutter's                                         Restaurants Unlimited Inc.                              1779    Wells Fargo                       -                       -
#20 Skates                                           Restaurants Unlimited Inc.                              1787    Wells Fargo                       -                       -
#23 Kincaid's Bloomington                            Restaurants Unlimited Inc.                              1795    Wells Fargo                       -                       -
#26 Kincaid's Burlingame                             Restaurants Unlimited Inc.                              1803    Wells Fargo                       -                       -
#29 Palomino Seattle                                 Restaurants Unlimited Inc.                              1811    Wells Fargo                       -                       -
#31 Kincaid's Oakland                                Restaurants Unlimited Inc.                              1829    Wells Fargo                       -                       -
#34 Palisade                                         Restaurants Unlimited Inc.                              1845    Wells Fargo                       -                       -
#35 Palomino San Francisco                           Restaurants Unlimited Inc.                              1852    Wells Fargo                       -                       -
#44 Kincaid's Redondo                                Restaurants Unlimited Inc.                              1860    Wells Fargo                       -                       -
#52 Kincaid's St. Paul                               Restaurants Unlimited Inc.                              1886    Wells Fargo                       -                       -
#64 Stanford's Kruse Way                             Restaurants Unlimited Inc.                              1944    Wells Fargo                       -                       -
#65 PSC Mall 205                                     Restaurants Unlimited Inc.                              1951    Wells Fargo                       -                       -
#66 Stanford's Lloyd Center                          Restaurants Unlimited Inc.                              1969    Wells Fargo                       -                       -
#69 Stanford's Tanasbourne                           Restaurants Unlimited Inc.                              1985    Wells Fargo                       -                       -
#71 Stanford's Jantzen Beach                         Restaurants Unlimited Inc.                              1993    Wells Fargo                       -                       -
#73 Newport Salem                                    Restaurants Unlimited Inc.                              2017    Wells Fargo                       -                       -
#75 Stanford's Southcenter                           Restaurants Unlimited Inc.                              2033    Wells Fargo                       -                       -
#77 Portland City Grill                              Restaurants Unlimited Inc.                              2041    Wells Fargo                       -                       -
#79 Stanford's Clackamas                             Restaurants Unlimited Inc.                              2058    Wells Fargo                       -                       -
#80 Manzana                                          Restaurants Unlimited Inc.                              2066    Wells Fargo                       -                       -
#81 Henry's Portland                                 Restaurants Unlimited Inc.                              2074    Wells Fargo                       -                       -
#82 Stanford's PDX                                   Restaurants Unlimited Inc.                              2082    Wells Fargo                       -                       -
#84 Palomino Bellevue                                Restaurants Unlimited Inc.                              2108    Wells Fargo                       -                       -
#85 Stanford's Northgate                             Restaurants Unlimited Inc.                              2116    Wells Fargo                       -                       -
#86 Henry's Seattle                                  Restaurants Unlimited Inc.                              2950    Wells Fargo                       -                       -
#88 Henry's Denver                                   Restaurants Unlimited Inc.                              6820    Wells Fargo                       -                       -
#89 Henry's PDX                                      Restaurants Unlimited Inc.                              6943    Wells Fargo                       -                       -
#91 Henry's SLU                                      Restaurants Unlimited Inc.                              7730    Wells Fargo                       -                       -
#303 Fondi's                                         Restaurants Unlimited Inc.                              2132    Wells Fargo                       -                       -
Corporate Office                                     Restaurants Unlimited Inc.                              1761    Wells Fargo                       -                       -
AMEX Depository                                      Restaurants Unlimited Inc.                              3500    Wells Fargo                       -                       -
VISA MC Depository                                   Restaurants Unlimited Inc.                              3492    Wells Fargo                       -                       -
Disbursement Lead                                    Restaurants Unlimited Inc.                              3484    Wells Fargo                       -                       -
Payroll                                              Restaurants Unlimited Inc.                              3518    Wells Fargo                       -                       -
AP Disbursement                                      Restaurants Unlimited Inc.                              6638    Wells Fargo                       -                       -
Fintech Beverage                                     Restaurants Unlimited Inc.                              3534    Wells Fargo                       -                       -
Credit Card Fees                                     Restaurants Unlimited Inc.                              3575    Wells Fargo                       -                       -
RUI Beverage                                         Restaurants Unlimited Inc.                              3542    Wells Fargo                       -                       -
RUI ACH Clearing                                     Restaurants Unlimited Inc.                              3526    Wells Fargo                       -                       -
RUI Cares                                            Restaurants Unlimited Inc.                              1784    Wells Fargo                   1,289                     956
RUI Rewards Network Disbursement Account             Restaurants Unlimited Inc.                              3740    Wells Fargo                       -                       -
Restaurants Unlimited Inc Debtor-In-Possession       Restaurants Unlimited Inc.                              7290    Wells Fargo                181,600                  181,600
Deposit Concentration                                Restaurants Unlimited Inc.                              4742           PNC                        -                       -
#40 Palomino Indianapolis                            Restaurants Unlimited Inc.                              4769           PNC                        -                       -
Total                                                                                                                                         1,644,541                8,248,648

Notes:
- Restaurants Unlimited Inc Debtor-In-Possession reflects the utility deposit escrow account.
                                                          Case 19-11509-JTD                            Doc 278           Filed 10/22/19                  Page 5 of 9



In re: RUI HOLDING CORP., et al. (jointly administered)                                                                                                                                   Form No:                            MOR-1b
                                                                                                                                                                                          Case No:                           19-11509
                                                                                                                                                                                          Reporting Period:               09/02 - 09/30


                                                                                                 Schedule of Professional Fees Paid

This schedule is to include all retained professional payments from case inception to current month.

                                                                  Amount                                                                          Amount Paid (Reporting Period)                  Amount Paid (Post-Petition
Payee                                      Period Covered                                Payor                           Check
                                                                 Approved
                                                                                                                   Number            Date         Fees        Expenses         Total           Fees        Expenses           Total
Carl Marks Advisors                        09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.     ACH                     N/A          180,000                -      180,000         740,000               -        740,000
Klehr Harrison Harvey Branzburg LLP        09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.     ACH                     N/A          260,000                -      260,000       1,180,000               -      1,180,000
Grant Thornton LLP                         09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.     ACH                     N/A          175,290                -      175,290         175,290                        175,290
Hunton Andrews Kurth LLP                   09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.     ACH                     N/A          441,298                -      441,298         563,651               -        563,651
Goldberg Kohn Ltd.                         09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.     ACH                     N/A           28,069                -       28,069          39,615               -         39,615
Gellert Scali                              09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.     ACH                     N/A            2,660                -        2,660           2,660                          2,660
Epiq Corporate Restructuring LLC           09/02 - 09/30/19         N/A       Restaurants Unlimited Inc.     ACH                     N/A           46,573                -       46,573          88,397               -         88,397
Total                                                                                                                                           1,133,890                -    1,133,890       2,789,613               -      2,789,613

Notes to the MOR 1-b
- Payments made to Carl Marks Advisors ("CMA") and Klehr Harrison Harvey Branzburg LLP ("KHHB") are being paid into escrow as per the schedule in the final approved DIP budget and not being distributed to the
professional until fee applications are filed and approved, at which point, amounts owed and payable will be distributed out of the escrow account to the respective professionals. At the end of the case, any amounts in
this escrow account that have not been distributed to the professional will be remitted back to the estate.
                              Case 19-11509-JTD                           Doc 278            Filed 10/22/19                     Page 6 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                        Form No:                            MOR-2
                                                                                                                               Case No:                         19-11509
                                                                                                                               Reporting Period:             09/02 - 09/30


                                                                      Statement of Operations (Unaudited)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized and expenses when they
are incurred, regardless of when cash is actually received or paid.

                                                RUI Holding                                      Restaurants Unlimited         Restaurants Unlimited
Entity Name                                                                   RU Corp.                                                                 Consolidated
                                                  Corp.                                                  Inc.                       Texas Inc.
Case No.                                          19-11509                    19-11510                 19-11511                       19-11512

Gross Sales                                                       -                          -               15,836,594                            -          15,836,594
Marketing Discounts (Less)                                        -                          -               (1,080,033)                           -          (1,080,033)
Total Net Sales                                                   -                          -               14,756,561                            -          14,756,561

Product Costs                                                     -                          -                   4,034,356                         -           4,034,356
Labor Costs                                                       -                          -                   5,458,060                         -           5,458,060
Prime Costs                                                       -                          -                   9,492,416                         -           9,492,416

Operating Expenses                                                -                          -                   2,469,140                         -           2,469,140
Advertising & Marketing                                           -                          -                      81,486                         -              81,486
Occupancy Expenses                                                -                          -                   1,357,167                         -           1,357,167
Depreciation & Amortization                                       -                          -                     462,873                         -             462,873
Total Operating Expenses                                          -                          -                   4,370,666                         -           4,370,666

Four-Wall Profits                                                 -                          -                     893,479                         -               893,479

Corporate Overhead                                                -                          -                     907,774                         -               907,774
Corporate Depreciation                                            -                          -                      16,974                         -                16,974
Total Overhead                                                    -                          -                     924,748                         -               924,748

Operating Profits                                                 -                          -                     (31,269)                        -               (31,269)

Interest Expenses (net)                                           -                          -                      526,428                        -             526,428
Management Fees & Expenses                                        -                          -                            -                        -                   -
Deferred Rent Expense                                             -                          -                      (63,453)                       -             (63,453)
Discontinued Operations                                           -                          -                   (1,906,285)                       -          (1,906,285)
Non-Recurring Expenses                                            -                          -                    1,262,238                        -           1,262,238
Income Taxes                                                      -                          -                            -                        -                   -
Non-Operating Expenses                                            -                          -                     (181,072)                       -            (181,072)

Net Income                                                        -                          -                     149,803                         -               149,803

Notes to the MOR-2
- Statement of Operations reflects operating performance for the fiscal month of September (08/26 - 09/29/19).
                               Case 19-11509-JTD                         Doc 278             Filed 10/22/19                  Page 7 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                      Form No:                            MOR-3a
                                                                                                                             Case No:                           19-11509
                                                                                                                             Reporting Period:               09/02 - 09/30


                                                               Balance Sheet as of September ME (Unaudited)

                                                  RUI Holding                                     Restaurants Unlimited      Restaurants Unlimited
Entity Name                                                                   RU Corp.                                                                  Consolidated
                                                    Corp.                                                 Inc.                    Texas Inc.
Case No.                                            19-11509                  19-11510                   19-11511                   19-11512

Total Assets
Cash & Cash Equivalents                                             -                         -                 5,263,873                           -          5,263,873
Accounts Receivable                                                 -                         -                   866,532                           -            866,532
Inventories                                                         -                         -                 1,153,076                           -          1,153,076
Prepaid Expense                                                     -                         -                   704,431                           -            704,431
Property & Equipment (net)                                          -                         -                28,592,496                           -         28,592,496
Intangible Assets                                                   -                         -                   502,833                           -            502,833
Other Assets                                                        -                         -                36,335,818                           -         36,335,818
Total Assets                                                        -                         -                73,419,059                           -         73,419,059

Total Liabilities
Accounts Payable (Pre Petition)                                     -                         -                 5,730,467                           -          5,730,467
Accounts Payable (Post Petition)                                    -                         -                 1,690,412                           -          1,690,412
Payroll                                                             -                         -                 3,857,275                           -          3,857,275
Worker's Compensation                                               -                         -                   414,323                           -            414,323
Business Taxes                                                      -                         -                   739,520                           -            739,520
Group Benefits                                                      -                         -                   190,548                           -            190,548
Business Insurance                                                  -                         -                   280,051                           -            280,051
Other Liabilities                                                   -                         -                   817,002                           -            817,002
Accrued Interest Payable                                            -                         -                 3,006,649                           -          3,006,649
Gift Certificates / Vouchers                                        -                         -                 3,108,883                           -          3,108,883
Current Portion of Long Term Debt                                   -                         -                   405,492                           -            405,492
Long Term Debt                                                      -                         -                44,559,617                           -         44,559,617
Deferred Rent                                                       -                         -                 2,099,568                           -          2,099,568
Total Liabilities                                                   -                         -                66,899,807                           -         66,899,807

Total Owner's Equity                                                                                                                                -
Common Stock                                                        -                         -                67,337,802                           -          67,337,802
Retained Earnings                                                   -                         -               (60,818,550)                          -         (60,818,550)
Total Owner's Equity                                                -                         -                 6,519,252                           -           6,519,252

Total Liabilities & Owner's Equity                                  -                         -                73,419,059                           -         73,419,059


Additional Account Details

Total Other Assets
Restricted Cash                                                     -                         -                   993,075                                        993,075
Restricted Cash - RUI Cares                                         -                         -                       956                                            956
Other Deposits                                                      -                         -                   933,652                                        933,652
Long Term Receivable-Amt Credit Refund                              -                         -                   422,975                                        422,975
Deferred Tax - Current                                              -                         -                 1,378,652                                      1,378,652
Deferred Tax Asset-Non Current                                      -                         -                30,506,508                                     30,506,508
IEC - Other Long Term Asset                                         -                         -                 2,100,000                                      2,100,000
Total Other Assets                                                  -                         -                36,335,818                           -         36,335,818

Total Other Liabilities
Unclaimed Property Payable                                          -                         -                    52,217                           -             52,217
Accrued Rent                                                        -                         -                   466,816                           -            466,816
Accrued Licenses                                                    -                         -                         -                           -                  -
Catering Deposits                                                   -                         -                   217,789                           -            217,789
Unearned Rebates                                                    -                         -                    88,778                           -             88,778
Accrued Real & Pers Property Tax                                    -                         -                    (8,597)                          -             (8,597)
Total Other Liabilities                                             -                         -                   817,002                           -            817,002

Notes:
- Balance Sheet reflects as of fiscal month of September (08/26 - 09/29/19).
- Pre Petition AP declined versus July due to the payment of certain administrative claims.
- Post Petition AP is net of unvouchered payables, which holds a number of offsetting CIA deposits made to vendors over the post petition period.
                               Case 19-11509-JTD                            Doc 278           Filed 10/22/19                 Page 8 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                     Form No:                                     MOR-4
                                                                                                                            Case No:                                  19-11509
                                                                                                                            Reporting Period:                      09/02 - 09/30


                                                                           Status of Post Petition Taxes

I am the Chief Restructuring Officer for the Debtor in the above captioned Chapter 11 cases. I am familiar with the Debtor's day to day operations, business affairs and
books and records.

To the best of my knowledge, the Debtors have filed all necessary federal, state and local tax returns and made all required post-petition tax payments in connection
therewith in a timely matter, or have promptly remediate any late filings or payments that may have occurred due to unintentional oversights. The Debtors, to the best of
my knowledge, plan to meet any post petition tax obligations as they come due using cash flow from operations and the final approved DIP Facility.



                                                                         10/21/2019
Signature of Authorized Individual                                      Date


  David Bagley                                                   Chief Restructuring Officer
Printed Name of Authorized Individual                                   Title

                                                                   Summary of Unpaid Post Petition Debts

I am the Chief Restructuring Officer for the Debtor in the above captioned Chapter 11 cases. I am familiar with the Debtor's day to day operations, business affairs and
books and records.

To the best of my knowledge, the Debtors have met all post petition obligations in connection therewith in a timely matter, or have promptly remediated any late payments
that may have occurred due to unintentional oversights. The Debtors, to the best of my knowledge, plan to meet any post petition obligations as they come due
using cash flow from operations and its DIP Facility.



                                                                          10/21/2019
Signature of Authorized Individual                                      Date


 David Bagley                                                          Chief Restructuring Officer
Printed Name of Authorized Individual                                   Title


                                                 RUI Holding                                      Restaurants Unlimited     Restaurants Unlimited
Entity Name                                                                     RU Corp.                                                                    Consolidated
                                                   Corp.                                                  Inc.                   Texas Inc.
Case No.                                           19-11509                     19-11510                   19-11511                 19-11512

Current                                                            -                          -                   568,736                           -                  568,736
1-30 Days                                                          -                          -                 1,121,676                           -                1,121,676
31 - 60 Days                                                       -                          -                         -                           -                        -
Over 60 Days                                                       -                          -                         -                           -                        -
Total AP                                                           -                          -                 1,690,412                           -                1,690,412

Notes:
- AP is net of unvouchered payables, which holds a number of offsetting CIA deposits made to vendors over the post petition period.
                               Case 19-11509-JTD                           Doc 278              Filed 10/22/19               Page 9 of 9

In re: RUI HOLDING CORP., et al. (jointly administered)                                                                     Form No:                                      MOR-5
                                                                                                                            Case No:                                   19-11509
                                                                                                                            Reporting Period:                       09/02 - 09/30


                                                                Accounts Receivable Aging and Reconciliation

Given the debtors line of business, they don't have traditional AR as most purchases are made using cash or credit card, whose days outstanding is typically less
than 5 days. Below is a snap shot of the AR as of August month-end.

                                                  RUI Holding                                       Restaurants Unlimited   Restaurants Unlimited
Entity Name                                                                    RU Corp.                                                                    Consolidated
                                                    Corp.                                                   Inc.                 Texas Inc.
Case No.                                            19-11509                   19-11510                   19-11511                 19-11512

VISA / MC Depository                                                -                           -               1,791,931                          -                     1,791,931
American Express                                                    -                           -                 369,465                          -                       369,465
Accounts Receivable                                                 -                           -                  37,809                          -                        37,809
Misc. Accounts Receivable                                           -                           -                 667,117                          -                       667,117
Rebates                                                             -                           -                 152,001                          -                       152,001
Delivery Receivable                                                 -                           -                   9,605                          -                         9,605
Employee Accounts Receivable                                        -                           -                       -                          -                             -
Total Accounts Receivable                                           -                           -               3,027,929                          -                     3,027,929


                                                                              Debtor Questionnaire

                Question                                                                                                              Yes                           No

1. Have any assets been sold or transferred outside the normal course of business this reporting period?
   If yes, provide an explanation below.
                                                                                                                                        √
   Substanitally all of the Company's assets were sold to the court approved stalking horse bidder on 09/30.

2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?
                                                                                                                                                                    √
   If yes, provide an explanation below.

3. Have all post petition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                                        √


4. Are workers compensation, general liability and other necessary insurance coverage's in effect?
                                                                                                                                        √
   If no, provide an explanation below.

5. Has any bank account been opened during the reporting period?
   If yes, provide documentation identifying the opened account(s).
                                                                                                                                                                    √
   If an investment account has been opened provide the required documentation pursuant to the
      Delaware Local Rule 4001-3.
